DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Status of the Claims
Claims 3-4, 46, 49, 52, 55, and 58 are currently pending. Claims 3, 46, and 49 are withdrawn. Claims 4, 52, 55 and 58 are rejected.   

Requirement for Information

Applicant is required under 37 CFR 1.105 to provide the following technical information that the examiner has determined is reasonably necessary for examination of this application:
In response to this requirement, applicant is required to provide the chemical structures together with their corresponding names for the examples disclosed in the specification (e.g., pp. 33-34). The structures are necessary for properly examining the claimed methods.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


Response to Amendment/Arguments
The Amendment filed 7/25/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant’s arguments have been fully considered and are addressed below: 

35 USC § 112, 1st paragraph Rejection
The rejection of claims 3, 4 and 46-57 for containing new matter is maintained for the present claims under examination. The issue is whether the phrase “a molecular moiety of a nonsteroidal anti-inflammatory agent (NSAIA )” constitutes new matter. Applicant argues that “a person of ordinary skill in the art can well understand that the “Ary” in the general formula Structure 2b is a molecular moiety of NSAIA , which is a direct interpretation of the disclosure in the original description [] [t]hough a slightly different expression.” “‘The new prodrugs of NSAIA s have the general formulas (2a, 2b, 2c, or 2d),’ based on which the Ary group in Structure 2b as instantly claimed can be nothing but ‘a molecular moiety of a nonsteroidal anti-inflammatory agent (NSAIA )’.” Remarks p. 41-42. This is not found persuasive because the Ary group in the specification need not be limited to “a molecular moiety of a nonsteroidal anti-inflammatory agent (NSAIA )” based on the synthetic process described in original claim 4, for example:

    PNG
    media_image1.png
    139
    1174
    media_image1.png
    Greyscale

The process does not specify the structure of the NSAIA . It is unclear which part of Structure 2b, 
    PNG
    media_image2.png
    311
    527
    media_image2.png
    Greyscale
, comes from the NSAIA  since the structure of the starting NSAIA  and the starting halide are not provided. The following amendment is suggested for overcoming the rejection: “Ary- is selected from:”

35 USC § 112, 2nd paragraph Rejection
The rejection of claims 3, 4 and 46-57 for being indefinite has been withdrawn. Applicant’s arguments that the variable R5 has been deleted is persuasive to overcome the rejection.

Improper Markush Rejection
The rejection of claims 3, 4 and 46-57 for containing an improper Markush grouping is maintained for the present claims under examination. Applicant argues that the compounds are drawn to a proper Markush grouping because “they possess at least one property in common which mainly responsible for their function in the claimed invention, i.e., as an NSAIA ” and the compounds share “a molecular moiety of a nonsteroidal anti-inflammatory agent” as the single structural similarity. This is not found persuasive because the compounds do not share the same “molecular moiety”. In order for the compounds to have  a “single structural similarity” the compounds must have the same shared structure. Since the molecular moiety varies among the compounds, they cannot be said to have a “single structural similarity.” 

Information Disclosure Statement
The information disclosure statements filed on 5/24/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the non-patent literature and foreign patent documents referred to therein have not been considered.

Restriction/Election
The non-final Office Action mailed on 8/26/2021 withdrew the restriction requirement mailed on March 1, 2019. A subsequent restriction was mailed on 5/31/2019 which has not been withdrawn. In response to the latter restriction, Applicant elected Group II (claim 4) and the species described in paragraph [56] of the specification (shown below).

    PNG
    media_image3.png
    235
    1305
    media_image3.png
    Greyscale

The structural identity of the elected species is unclear. Based on standard IUPAC chemical nomenclature, the starting compound sodium 2[(2,6-dichloropheny)amino]benzene acetate has the structure 
    PNG
    media_image4.png
    176
    452
    media_image4.png
    Greyscale
 , and the starting bromide has the structure 
    PNG
    media_image5.png
    112
    385
    media_image5.png
    Greyscale
. A PHOSITA would expect to obtain a product of the structure 
    PNG
    media_image6.png
    274
    295
    media_image6.png
    Greyscale
, which product does not fall within the scope of Structure 2b, 
    PNG
    media_image7.png
    294
    532
    media_image7.png
    Greyscale
 (claim 4). Although the specification recites the chemical name of the reaction product, 1-piperidinepropyl 2[2,6-dichloropheny)amino]benzene acetate.AcOH, the structure of the product cannot be ascertained because it was not named using conventional nomenclature and the specification does not provide the naming rules of Applicant’s novel nomenculature standards. Since Applicant elected Group II (claim 4), it is presumed that claims 4, 52, 55 and 58 read on the elected invention, even though the structure of the species is unclear. Claims 3, 46, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 52, 55 and 58 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed on 11/24/2021 introduced new matter with the added recitation “a molecular moiety of a nonsteroidal anti-inflammatory agent” in claim 4. Applicants state that support for this embodiment can be found in paragraph 12 and claims 3 and 4 as originally filed, which are copied below:

    PNG
    media_image8.png
    160
    619
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    264
    658
    media_image9.png
    Greyscale

Support for the amendment cannot be found in the cited sections above nor in the originally filed disclosure.  The Ary group is not limited to “a molecular moiety of a nonsteroidal anti-inflammatory agent (NSAIA )”. See, e.g., the process described in original claim 4:

    PNG
    media_image1.png
    139
    1174
    media_image1.png
    Greyscale

The process does not specify the structure of the NSAIA . It is unclear which part of Structure 2b, 
    PNG
    media_image2.png
    311
    527
    media_image2.png
    Greyscale
, comes from the NSAIA  since the structure of the starting NSAIA  and the starting halide are not provided. Dependent claims 52, 55 and 58 inherently contain the new matter of claim 4 and are, therefore, included in this rejection. The following amendment to claim 4 is suggested for overcoming the rejection: “Ary- is selected from:”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 52, 55 and 58 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 4, 52, 55 and 58 are drawn to a method of making a compound of Structure 2b, 
    PNG
    media_image2.png
    311
    527
    media_image2.png
    Greyscale
, 

    PNG
    media_image1.png
    139
    1174
    media_image1.png
    Greyscale

The process does not specify the structure of the NSAIA  or the halide compound. It is unclear which part of Structure 2b comes from the NSAIA  and which part comes from the halide. The specification does not provide clarity as to the structure of the NSAIA  nor the halide. The examples provided recite chemical names using new nomenclature standards and the naming rules are disclosed in the specification. Therefore, a PHOSITA cannot determine the scope of the process as it pertains to the starting materials. Consequently a meaningful prior art seach cannot be executed.
Claim 4 recites the limitation “X1 or X4 represents CH2, S, O, NH, or CO; X2 or X5 represents CH, CR8, or N” on page 28. Claims 52 and 55 inherently contain the limitation. The scope of X4 is unclear when X1 is CH2, S, O, NH, or CO and the scope of X1 is unclear when X4 is CH2, S, O, NH, or CO, since the definition applies to either X1 or X4, but not both. The phrase “X1 and X4 represents” would be an inclusive definition, but this is not what is presented in the claims. Similarly, the scope of X2 is unclear when X5 is CH, CR8, or N, and the scope of X5 is unclear when X2 is CH, CR8, or N, since the definition applies to either X2 or X5 but not both. This rejection may be overcome by replacing “or” with “and” in the indefinite limitations.
Claim 58 recites the limitation “X2 or X5 represents CH, CR8, or N” on page 36. The scope of X2 is unclear when X5 is CH, CR8, or N, and the scope of X5 is unclear when X2 is CH, CR8, or N, since the definition applies to either X2 or X5 but not both. This rejection may be overcome by replacing “or” with “and” in the indefinite limitations.

Claim Rejections – Improper Markush Grouping
Claims 4, 52, 55 and 58 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Structure 2b, 
    PNG
    media_image10.png
    153
    267
    media_image10.png
    Greyscale
, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The compounds share a common use as nonsteroidal anti-inflammatory agents, but do not share a single structural similarity. In order for the compounds to have  a “single structural similarity” the compounds must have the same shared structure. Since the molecular moiety varies among the compounds, they cannot be said to have a “single structural similarity.” The only structural feature shared by all species is a carbonyl group which is not an art-recognized physical or chemical class. Dependent claims 52 and 55 limit X to O, such that the species all share an ester group; however, since the common use does not flow from this functional group, the group does not qualify as the “single structural similarity”. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626